DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with timely traversal of Group I claims 18-36 in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that the restriction in not in accordance with PCT Rule 13.2.  This is not found persuasive because the application was filed as a continuation of U.S. Patent Application Serial No. 14/369,009 and as a U.S. continuation under 35 U.S.C. 120 is subject to restriction in accordance with 37 CFR 1.141 -1.146. See MPEP §s 1896 and 803.  The restriction is proper under 37 CFR 1.141 -1.146 so Claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected of Group II, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.  
Specification
The disclosure is objected to because of the following informalities: the specification as filed recites at page 5, lines 1-4 and in the paragraph bridging pages 22-23 descriptions of Figure 1, however no drawings were submitted with the filing of the application.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 (first paragraph)
Claims 18-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The 
Regarding Claims 18-36, Claim 18 recites “. . . said layer A was obtained by deposition of activated species issued from at least one compound C in gaseous form, containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being carried out by-applying a bombardment with an ion beam to layer A while layer A is being formed . . .”  The specification as filed describes at page 10, line 9 to page 11, line 20  that the layer A is deposited by depositing, under an ion beam, activated species, issued from at least one compound C, in gaseous form, containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being carried out in the presence of nitrogen and/or oxygen when the compound A does not contain nitrogen and/or oxygen.  Also the description in the specification as filed describes that the ion gun is preferably the only place in the chamber where a plasma is generated, and the ions may, if required, be neutralized before they exit the ion gun, where in this case, the bombardment is still considered to be ion bombardment, and ion bombardment causes atomic rearrangement in and a densification of the layer being deposited, tamping it down while it is being formed.  Also described is that the activated species formed are typically radicals or ions, and the technique of the invention differs 

Claim Rejections - 35 USC § 112 (second paragraph)
Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 18-36, Claim 18 recites   “. . . said layer A was obtained by deposition of activated species issued from at least one compound C in gaseous form . . . the deposition of said layer A being carried out by applying a bombardment with an ion beam to layer A while layer A is being formed . . .”,  This recitation recites “obtaining by deposition”, “issued”, “applying”, and “being formed” which are process steps that do not have a subject for such actions for structure, all raising an issue whether the claim is 

Regarding Claims 18-36, Claim 18 recites “. . . said layer A was obtained by deposition of activated species issued from at least one compound C in gaseous form . . . the deposition of said layer A being carried out by applying a bombardment with an ion beam to layer A while layer A is being formed . . .”  This recitation is unclear where the bombardment is applied to the materials forming layer A or a deposited layer A or simultaneously to some structure where the layer A is forming or does ion bombardment form layer A.  
Regarding Claims 18-36, Claim 18 recites “. . . at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being carried out by-applying a bombardment with an ion beam to layer A while layer A is being formed, and in the presence of nitrogen and/or oxygen when the compound C does not contain nitrogen and/or oxygen . . .”   The “and/or” construction is confusing whether when at least one of nitrogen or oxygen atoms are not present with compound C can either or both nitrogen or oxygen be in the ion bombardment.  Also the hyphen between ‘by’ and ‘applying’ is unclear and indefinite.  Claims 18-36 with Claim 18 reciting “and/or” are indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the 
Claim 29 recites, “. . . the multilayer interference coating contains low refractive index layers and all these low refractive index layers are inorganic except for the layer A.”  This recitation is unclear and indefinite whether the ‘low refractive index’ is the same or different refractive index than the ‘refractive index lower than or equal to 1.55’ recited in Claim 18 from which Claim 29 depends.  
Claim 33 recites “ . . . layer A is deposited without the assistance of a plasma at the substrate level . . .”  This recitation is unclear whether ‘the substrate level’ is the same or different from the at least one main surface of Claim 18 from which Claim 33 depends.  In addition the wording ‘the substrate level’ lacks antecedent basis.     

Claim Rejections - 35 USC § 103
Claims 18, 20-23, 26-32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0157061 Ichimura (hereinafter “Ichimura”) in view of U.S. 5,508,368, Knapp et al (hereinafter “Knapp”) evidenced by U.S. 6,416,816, Veerasamy et al (hereinafter “Veerasamy”).  
Regarding Claims 18, 20-23, 26-27, 29-32, and 35, Ichimura discloses at (examples 1-4; ¶s [0001], [0007], [0012], [0022], [0029]-[0030]):  an article including a substrate (examples 1-4: PET) having at least one main surface coated with a multilayer interference coating (¶ [0029] ), said coating including a layer A (examples 1-4; paragraph [0029], SiO2 ) having a refraction index of less than or equal to 1.55, characterized in that: - said layer A forms: either the outer layer of the interference coating (examples 1-4; ¶ [0029]), or an intermediate layer, directly in contact with the outer layer of the interference coating, said outer layer of the interference coating being a layer B having a refraction index of less than or equal to 1.55.  Said layer A has been obtained by plasma chemical vapor deposition “plasma CVD” of activated species obtained from at least one compound C (¶s [0022, 0024] ), in gaseous form containing, in its structure, at least one silicon atom, at least one carbon atom, at least one hydrogen atom, and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being performed in the presence of nitrogen and/or oxygen when the compound A does not contain nitrogen and/or oxygen, and – said layer A is not formed by inorganic precursor compounds (examples 1-4; ¶ [0022, 0024].  Examples of gasifiable starting materials, containing a silicon atom and an alkyl group having 1 to 4 carbon atoms, usable herein include HMDSO, hexamethyldisiloxe, (For Claims 20-23) TEOS, tetraethylorthosilicate, MTMOS, methyltrimethylorthosilicate, methylsilane, dimethylsilane, trimethylsilane, diethylsilane, propylsilane, and phenylsilane.  Ichimura divulges at ¶ 0016 that the SiO2 film with a low refractive index element introduced thereinto has a lower refractive index than a SiO2 film not using a gas containing a low refractive index element, that is, a SiO2 film per se.  Further, the low refractive index film has high hardness and bond strength.  Ichimura teaches at ¶0029 the antireflection film for example preferably is a product with the low refractive index SiO2 film, formed from alkyl groups with the silicon atom, thereon such as on a polyethylene terephthalate (PET) substrate (a product of Toray Industries, Inc., tradename: Lumirror T-60, thickness: 100 µm) as a substrate, and a 125 angstrom thick ITO layer, a 250 angstrom thick SiO2 layer, a 1000 angstrom thick ITO layer, and a 800 angstrom thick SiO2 layer are laminated in that order on the PET substrate, where the ITO layer may be formed by any means, however, sputtering is applicable (For Claims 29-30 ).  Instead of the ITO layer, a TiO2 or other layer formed of a high refractive index material may be used. In this case, the higher the degree to which the refractive index of the layer underlying the SiO2 layer is above the refractive index of the SiO2 layer, {reading on multilayer interference coating with exterior layer from gasifiable compound with Si, C and H}, the better the antireflection effect and consequently the better the performance of the antireflection film (For Claim 31).  Ichimura divulges at ¶s 0001-0002 that a low refractive index SiO2 film which is applicable to a light antireflection film on various surfaces of curve mirrors, back mirrors, goggles, {which have lenses} window glasses, displays of personal computers and word processors, and other various commercial 
Ichimura does not expressly disclose the deposition by ion beam bombardment of layer A or the thickness of layer A.  
Knapp discloses in the abstract and Fig. 1 an ion beam deposition method is provided for manufacturing a coated substrate with improved abrasion resistance, and improved lifetime.  The coated products have utility as plastic sunglass lenses, ophthalmic lenses, bar codes scanner windows, and industrial wear parts that must be protected from scratches and abrasion.  Knapp divulges at Col 11, lines 6-22 and its claims 12-13 that it is desirable to provide multiple coating layers on a substrate, and one example of this situation is the case of a plastic ophthalmic lens with an anti-reflective coating.  As Knapp notes at Col. 3, lines 35-48, while plasma deposition methods offer high deposition rates, it is difficult to reproducibly control deposition rate, deposition thickness and deposition uniformity across large areas with plasma deposition methods (For Claims 26-27 and 35), and with run-to-run thickness variation of less than approximately 10%.  For anti-reflective coatings, a thick, transparent coating is first deposited to provide abrasion resistance, and materials with different indices of refraction are made simply by varying the deposition conditions such as precursor gas composition or ion beam energy.  Also from Id by alternating layers of precise thicknesses and sufficiently different refractive indices on top of the thick layer, an anti-reflective coating is created, where the range of suitable layer thicknesses and refractive indices are well known in the prior art so in this way, a highly abrasion-resistant, anti-reflective plastic lens product is created {i.e. multilayered antireflective coating}.  From Col. 11, lines 1-5, the thickness of a single layer coating can range from 50 angstroms to about 100 µm.  Such a range overlaps the thickness ranges of Layer A of Claims 26-27 and 35 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Knapp divulges at Col. 10, lines 33-64 a coating layer is deposited on the substrate by a beam of ions containing two or more of the elements of C, Si, H, O, N or subgroups of these elements. This ion beam is generated by introducing precursor gases containing two or more of the elements of C, Si, H, Claim 22} yielding water-clear coated samples where the stress of the coating was 7.7 x 108 dynes/cm2.  Given that there are 10000000 dyne/square centimeter in 1 MPa the 7.7 x 108 dynes/cm2 converts to 77 MPa. (For Claim 35).  Knapp divulges in its claim 16 a method for depositing onto a parent substrate an optically transparent coating material consisting of C, H, Si and O which comprises plasma ion beam depositing onto the surface of said substrate a layer of said optically transparent coating material by exposing said substrate to precursor bases containing carbon, hydrogen, silicon and oxygen, whereby said precursor gases are activated by said plasma ion beam and said substrate is bombarded by ions during the deposition, using a gridless ion source having a plasma chamber therein {i.e. while the layer is formed}.  Knapp describes in the ¶ bridging Cols. 10-11 that in the simplest case, the deposition process conditions are not 
Applicants are reminded in regards to the claim wording “said layer A was obtained by deposition of activated species issued from at least one compound C in gaseous form, containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being carried out by applying a bombardment with an ion beam to layer A while it is being formed”, and in the presence of nitrogen and/or oxygen when the compound C does not contain nitrogen and/or oxygen” and “layer A is not formed inorganic precursor compounds” that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process given that the Ichimura with Knapp discloses the claimed coated article such article is obvious.  Furthermore in 
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, characterized in that said layer A forms the outer layer of the interference coating as afore-described, where from Knapp the precursors selected from the group consisting of hexamethyldisiloxane, octamethylcyclotetrasiloxane, like those of Ichimura, and mixtures thereof are ion beam bombarded onto the substrate for an anti-reflection coating with a thickness less than 100 nm motivated to have multiple coating layers on a substrate for a plastic ophthalmic lens with an anti-reflective coating as for the article of Claims 18, 20-23, 26-27, 29-32, and 35.  Furthermore the combination of Knapp with Ichimura has a reasonable expectation of success because both Knapp and Ichimura deposit from the same precursors like hexamethyldisiloxane (HMDSO), octamethylcyclotetrasiloxane (OMCTSO) and mixtures thereof for a multilayered antireflective coating with hardness for abrasion resistance on the same substrates like goggles with 
Regarding Claim 28, Ichimura in view of Knapp is applied as to Claim 18 for disclosure of ion bombardment antireflective coating on the article and Claim 28 modifies an alternative member, Layer B, of Claim 18 from which Claim 28 depends, which is optional.   
Regarding Claims 34 and 36 Ichimura in view of Knapp is applied as to Claim 18 hereby incorporated herein, however Ichimura does not expressly disclose that the refractive index of the ion beamed layer from organic precursors is 1.47.  
Ichimura shows a refractive index for the layer from organic precursors as 1.40 and 1.45 and Knapp teaches for an anti-reflective coating using the ion beam bombardment process where materials with different indices of refraction are made simply by varying the deposition conditions such as precursor gas composition or ion beam energy.     
For Claim 34 as set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges Ichimura in view of Knapp discloses the use of 1.40 and 1.45 refractive index (“Rf”), while the present claim 38 requires 1.47 Rf, it is apparent, however, that the instantly claimed value of 1.47 and that taught by Ichimura are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where 
In light of the case law cited above and given that there is only a “slight” difference between the Rf of 1.45 disclosed by Ichimura and the value disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the Rf of 1.47 disclosed in the present claims is but an obvious variant of the Rf disclosed in Ichimura in view of Knapp, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
In the alternative for Claim 34 and for Claim 36 because the instant specification is silent to unexpected results, the specific Rf of 1.47 and 1.49 is not considered to confer patentability to the claims.  As Rf is (are) a variable(s) that can be modified, among others, by adjusting as shown by Ichimura in view of Knapp the deposition conditions such as precursor gas composition or ion beam energy (See Knapp at Col. 11, lines 6-22 and Col. 10, lines 33-64) so the precise Rf would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the deposition conditions such as precursor gas composition or ion beam energy in Ichimura in view of Knapp to . 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Knapp further in view of King.  
Regarding Claim 19, Ichimura in view of Knapp is applied as to Claim 18, however Ichimura as modified does not expressly disclose ion beam bombardment by an ion gun.  
King discloses in the abstract, Figs. 17-18, its claims 7-11, and Example 14 surface treatment for an antireflection coating onto a substrate by ion beam sputtering (IBS) to obtain a desired refractive index.  King describes at the end of Example 3 that several specific examples like 4-5 epoxy illustrate the range of such processes for forming novel films of organic and inorganic, crystalline and amorphous material.  King indicates at Col. 12, lines 4-9 that forming the film with reactive gases under special conditions of using an energetic ion beam, e.g., a beam having an energy over five kilovolts and preferably over fifteen kilovolts, aluminum nitride may be sputtered directly from an aluminum nitride target to form coatings, in the manner described in Example 5, wherein the coating material is sputtered from an SiO2 target, or preferably may sputter material from a target having defined proportions of different materials selected to achieve a particular physical property.  King divulges in the abstract that the IBS material impacts on the substrate with a kinetic energy which may be several orders of 
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A .   

Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Knapp further in view of WO 2010/109154, Sirjean et al.  For WO 2010/109154 the English language U.S. national phase patent application was published as U.S. 2012/0013845, Conte et al. and this US application will be referenced for disclosures throughout this Office Action and will be referred to as "Conte".    
Regarding Claims 24-25, Ichimura in view of Knapp is applied as to Claim 18, however Ichimura as modified does not expressly disclose that a layer deposited on top of layer A as a layer B contains at least 50 wt.% to 100 wt.% silica relative to the total weight of layer B.  
Conte discloses in the abstract an optical article having antistatic and antireflection or reflective properties, comprising a substrate having at least one main surface coated with an antireflection or reflective coating, said coating (for Claims 25-26), and the last layer of said antireflection coating preferably is an LI layer.  
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than     
Claim 33 and in the alternative for Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Knapp further in view of Veerasamy.  
In regards to Claims 34, 36 and 33, Ichimura in view of Knapp is applied as to Claim 18 however Ichimura as modified does not expressly disclose a refractive index (“Rf”) of 1.47 or 1.49 or deposition without the assistance of a plasma at the substrate level.  
Veerasamy discloses in the abstract and at Col. 1, lines 17-25; Col. 2, lines 27-33 and Col. 6 lines 1-29, that a substrate of glass, plastic or ceramic is coated with a coating system including an anti-reflective layer, a DLC (diamond like carbon) inclusive layer provided for hardness/durability purposes, a primer layer, and an FAS, fluoro-alkyl silane, inclusive hydrophobic layer provided over for Claim 41} by utilizing at least a siloxane gas, such as hexamethyldisiloxane (HMDSO) gas, via an ion beam deposition process, where oxygen (O), argon (Ar) and/or other gas(es) may also be used in combination with the siloxane (e.g., HMDSO) in forming layer 2.  When HMDSO [see FIG. 9] is used during the deposition process for layer 2, either alone or in combination with other gas(es), the resulting layer 2 includes DLC and may be referred to as a DLC inclusive layer that is a hybrid amorphous mixture of DLC and SiOx that includes sp3 carbon-carbon (C--C) bonds, silicon-oxygen (Si--O) bonds.  In certain other embodiments this type of anti-reflective layer 2 may instead be formed where the HMDSO [see FIG. 9] is replaced in the ion beam deposition process with another siloxane gas or oxygen inclusive organosilicon compound gas such as but not limited to tetramethyldisiloxane (TMDSO) [see FIG. 14], octamethylcyclotetrasiloxane (OMCTSO) [see FIG. 13], tetraethoxylsilane (TEOS) [see FIG. 15], any other suitable siloxane, any other suitable ethoxy substituted silane, any other alkoxy substituted silane, any other oxygen inclusive organosilicon compound inclusive gas, or any combination or mixture thereof.  Claims 34 and 36 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, characterized in that said layer A forms the outer layer of the interference coating from ion beam bombardment of precursors such as hexamethyldisiloxane (“HMDSO”), tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane (OMCTSO) and mixtures thereof, as afore-described for Claim 18, where from Veerasamy the anti-reflective layer of HMDSO or OMCTSO applied by ion beam directly on the substrate provides an Rf in the range of 1.4 to 2.0 overlapping the Rf of Claims 34 and 36 without assistance of plasma at the substrate level for Claim 33 motivated to reduce visible light reflections off of the resulting coated article and thus to improve 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787